COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In the Interest of R.L. aka R.C. aka R.M. and R.L., Children
                            In the Interest of C.C.J., a Child
                            In the Interest of C.J., a Child

Appellate case number:      01-16-00851-CV
                            01-16-00852-CV
                            01-16-00875-CV

Trial court case number:    2009-03954
                            2014-29889
                            2013-49862

Trial court:                311th District Court of Harris County

       In each proceeding, appellant, T. H.-L., has filed a notice of appeal of the final
judgment appointing the Texas Department of Family and Protective Services managing
conservator of her minor children. The reporter’s records were due to be filed in this
Court on November 3, 2016. See TEX. R. APP. P. 28.4, 35.1. The court reporter has filed
a motion requesting an extension of time to December 15, 2016. However, “each
extension must not exceed . . . 10 days in an accelerated appeal” and “must not exceed 30
days cumulatively, absent extraordinary circumstances.” Id. 28.4(b)(2), 35.3(c).
Accordingly, the motion is GRANTED IN PART. The reporter’s record is to be due
to filed in this Court no later than Monday, November 14, 2016. See id. 4.1(a),
28.4(b)(2), 35.3(c).

       Because these appeals involve child-protection cases, the Court is required to
bring the appeals to final disposition within 180 days of October 24, 2016, the date the
notices of appeal was filed in these proceedings, so far as reasonably possible. See Tex.
R. Jud. Admin. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (West
2013); see also TEX. R. APP. P. 28.4. Accordingly, no further extensions will be
granted absent extraordinary circumstances.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                     Acting individually    Acting for the Court

Date: November 8, 2016